ex99.2 SEE PDF OF FACT SHEET Investor Fact Sheet Ticker Symbol: CEMI www.chembio.com Business Summary & Investment Highlights Chembio Diagnostics, Inc. (Chembio), through its wholly owned subsidiary Chembio Diagnostic Systems, Inc. develops, manufactures, licenses and markets point-of-care testing (POCT) products. Chembio created and patented a new revolutionary technology called Dual Path Platform (DPP®). The technology is addressing critical market requirements in the infectious diseases testing market and other growing markets. Products under development, both OEM and branded, are anticipated to create significant new revenue streams that will add to Chembio’s core business of rapid HIV tests. • >30% Five Year Revenue CAGR. • 148% YOY sales increases of Chembio’s FDA approved lateral flow HIV tests that are marketed in the U.S. by InvernessAlere North America, Inc. (ALR:NYSE, formerly Inverness Medical Innovations, Inc.), a leading POCT company. ALR markets Chembio’s products as Clearview® COMPLETE HIV 1/2 globally and Clearview® HIV 1/2 STAT-PAK® in the U.S. to hospital emergency departments, public health clinics, and physicians offices. • Robust pipeline of POCT products for HIV (oral fluid), Syphilis, Influenza, Hepatitis-C (oral fluid), and other infectious diseases based on Chembio’s patented DPP® technology. Major benefits include improved sensitivity, multiplexing, sample control and quantitative measurements. • Point of care testing is the fastest growing segment of the $40 billion in-vitro diagnostic market. Drive for cost containment and need for quick results have caused the market to grow rapidly. Selected Financial Information Stock Information Ticker Symbol CEMI Price 10/29/10 $0.255 52 Week High $0.39 52 Week Low $0.159 Outstanding Shares (MM) 62.2 Market Capitalization (MM) $15.9 Fully Diluted (FD) Shares 70.5 Management Holding-FD 11.3 Average Volume (3 Mos) 54,000 Major Beneficial Holders Beneficial Shares Owned (MM) Lawrence Siebert 7.1 Inverness Medical Innovations, Inc. 5.4 Crestview Capital Offshore Fund, Inc. 3.4 ($000s) Balance Sheet Data Sept'10 Dec. '09 Cash $ 1,068 Accts. Receivable Inventories Other Current Assets Total Current Assets Net Fixed Assets Other Assets Total Assets Total Current Liab. Total Other Liab. 54 Total Liabilities Total Equity Total Liabilities & Shareholders' Equity $ 6,315 Selected Comparative Historical Financial Data Quarter Ended Year Ended Nine Mos Ended For the Years Ended $(000s) Sept 30 2010 Sept 30, 2009 Total Revenues $ 9,231 $ 6,503 Cost of sales Gross Profit 50.9% 41.1% 42.4% 34.9% 30.3% 24.7% 24.0% R&D Expense SG&A Expense Operating Income (Loss) Other Inc. (Expense) 46 Net Income (Loss) - Stkhldrs 92 Pref. Stock Expenses - Net Loss Net Income (Loss) - per Share $ (0.80) $ (0.88) Avg. No. Shares (Millions) Working capital $ 1,664 Total assets Total liabilities Equity (Deficit) Chembio Diagnostics, Inc.
